PER CURIAM:
Lamont Harold Garrison appeals the district court’s order denying his motion for a copy of his presentence report. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. *34See United States v. Garrison, No. CR-98-132 (E.D. Va. filed Aug. 2, 2005 & entered Aug. 3, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process,

AFFIRMED.